DETAILED ACTION

This action is in response to the amendment 03/12/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 03/12/2021. These drawings are acceptable.

Specification
The amendment to the specifications received on 07/21/2020 and 03/12/2021 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1- 3, 6 – 8, 11 - 13 and 16 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2019/0238129; (hereinafter Fukushima) in view of US Pub. No. 2019/0222121; (hereinafter Hallikainen).

Regarding claim 1, Fukushima [e.g. Figs. 3 - 5] discloses a regulator device, comprising: a first switch [e.g. PN1], comprising: a first terminal [e.g. upper terminal] configured to receive an input voltage [e.g. VIN]; a control terminal configured to receive a first control signal [e.g. HG2]; and a second terminal [e.g. lower terminal]; a second switch [e.g. PN2], comprising: a first terminal [e.g. upper terminal] coupled with the second terminal of the first switch at a node [e.g. SW]; a control terminal configured to receive a second control signal [e.g. LG2]; and a second terminal [e.g. lower terminal] coupled to a ground terminal [e.g. GND]; and a controlling circuit [e.g. HDRV1, LDRV1] coupled to the control terminal of the first switch, the control terminal of the second switch and the node, wherein the controlling circuit outputs the first control signal with a first slope to the first switch during a first period [e.g. Fig. 4; period t2-t4], and outputs the first control signal with a second slope to the first switch during a second period [e.g. t5-t6] according to a voltage of the node [e.g. paragraph 080 recites “a switching voltage VSW that is a reference potential of the driver circuit HDRV1. Therefore, behavior of the high-side gate signal HG1 is determined mainly by the transistors HM3 and HM4 in the interval from time t2 to time t3, and it is determined by the transistor HM5 in the interval from time t3 to time t6”], wherein the first period is less than the second period, and the first slope is larger than the second slope [e.g. as shown in Fig. 4], wherein the control terminal of the second switch receives the second control signal in a third period only [e.g. Fig. 5, t2 – t3] and does not receive the second control signal in the first and second periods [e.g. Fig. 5; before t2 corresponding to before t6 of Fig. 4, see below], wherein the third period is later than the first and second periods [e.g. when the low side gate signal (LG1,LG2) turns ON the low side transistor PN2 at time t2 of Fig. 5 is later than the first and second periods t2-t4, t5-t6 if Fig. 4, see below. Examiner note: It is well known in the art that the high switch (e.g. PN1) and the low side switch (PN2) of a buck converter (e.g. Fig. 3) operates in a complementary fashion (e.g. when PN1 is ON, PN2 is off) and sometimes a dead-time between the switching operation is included to ensure that both switches never turns ON at the same time so as to avoid a short circuit (e.g. both high side and low side switches conducting from VIN to ground)].

    PNG
    media_image1.png
    478
    846
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    870
    media_image2.png
    Greyscale

	Fukushima fails to disclose outputs the first control signal with a second slope according to a decrease in a voltage of the node. Emphasis added to the limitation that Fukusima lacks.
	Hallikainen [e.g. Figs. 3 - 4] teaches outputs the first control signal [e.g. 172] with a second slope [e.g. t2-t3] according to a decrease in a voltage of the node [e.g. Fig. 4; 139 at t2 – t3; paragraph 095].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Fukushima by outputs the first control signal with a second slope according to a decrease in a voltage of the node as taught by Hallikainen in order of being able to reduce undershoot, reduce noise and improve efficiency, paragraphs 017, 103.

Regarding claim 2, Fukushima [e.g. Figs. 3 - 5] discloses wherein when the controlling circuit receives a disable signal [e.g. Fig. 3; DHI3] for turning off the first switch, the first period is entered [e.g. Fig. 4; at t2], wherein the controlling circuit turns off the first switch by the first control signal with the first slope, which is large than the second slope, during the first period [e.g. Fig. 4; paragraph 080].

Regarding claim 3, Fukushima [e.g. Figs. 3 - 5] discloses wherein the controlling circuit is further configured to detect the voltage of the node [e.g. VSW], when the voltage of the node is equal to a first threshold voltage, the second period is entered [e.g. Fig.4 at t5], wherein the controlling circuit turns off the first switch by the first signal with the second slope, which is small than the first slope, during the second period [e.g. t5-t6; paragraph 080 recites “The high-side gate signal HG1 starts to decrease again at the second slew rate from time t5 when the on/off transition of the transistor PN1 is completed, and it gradually decreases until time t6 when reaching a switching voltage VSW that is a reference potential of the driver circuit HDRV1”. Paragraph 081 recites “The high-side gate signal HG1 reaches the switching voltage VSW that is a reference potential of the driver circuit HDRV1 at time t6”].

Regarding claim 6, Fukushima [e.g. Figs. 3 - 5] discloses wherein the first switch comprises a P-type transistor [e.g. PN1], wherein the controlling circuit provides, during the first period, the first control signal with a first voltage difference to the first switch [e.g. voltage difference between the highest voltage level at t2 to the voltage level at t4].

Regarding claim 11, Fukushima [e.g. Figs. 3 - 5] discloses a method of controlling regulator device applied to a regulator device, wherein the regulator device comprises a first switch [e.g. PN1], a second switch [e.g. PN2], and a controlling circuit [e.g. 30], a control terminal [e.g. gate terminal] of the first switch configured to receive a first control signal [e.g. HG2], a first terminal [e.g. upper terminal] of the second switch coupled with the second terminal of the first switch [e.g. lower terminal] at a node [e.g. SW], a control terminal of the second switch [e.g. gate] configured to receive a second control signal [e.g. LG2], wherein the method comprises: outputting, by the controlling circuit, the first control signal with a first slope to the first switch during a first period [e.g. Fig. 4; period t2-t3]; and outputting, by the controlling circuit, the first control signal with a second slope to the first switch during a second period [e.g. t3-t4] according to a voltage of the node [e.g. paragraph 080 recites “a switching voltage VSW that is a reference potential of the driver circuit HDRV1. Therefore, behavior of the high-side gate signal HG1 is determined mainly by the transistors HM3 and HM4 in the interval from time t2 to time t3, and it is determined by the transistor HM5 in the interval from time t3 to time t6”], wherein the first period is less than the second period, and the first slope is larger than the second slope [e.g. as shown in Fig. 4], wherein the control terminal of the second switch receives the second control signal in a third period only [e.g. Fig. 5, t2 – t3] and does not receive the second control signal in the first and second periods [e.g. Fig. 5; before t2 corresponding to before t6 of Fig. 4, see below], wherein the third period is later than the first and second periods [e.g. when the low side gate signal (LG1,LG2) turns ON the low side transistor PN2 at time t2 of Fig. 5 is later than the first and second periods t2-t4, t5-t6 if Fig. 4, see below. Examiner note: It is well known in the art that the high switch (e.g. PN1) and the low side switch (PN2) of a buck converter (e.g. Fig. 3) operates in a complementary fashion (e.g. when PN1 is ON, PN2 is off) and sometimes a dead-time between the switching operation is included to ensure that both switches never turns ON at the same time so as to avoid a short circuit (e.g. both high side and low side switches conducting from VIN to ground)].

    PNG
    media_image1.png
    478
    846
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    870
    media_image2.png
    Greyscale

	Fukushima fails to disclose outputs the first control signal with a second slope according to a decrease in a voltage of the node. Emphasis added to the limitation that Fukusima lacks.
	Hallikainen [e.g. Figs. 3 - 4] teaches outputs the first control signal [e.g. 172] with a second slope [e.g. t2-t3] according to a decrease in a voltage of the node [e.g. Fig. 4; 139 at t2 – t3; paragraph 095].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Fukushima by outputs the first control signal with a second slope according to a decrease in a voltage of the node as taught by Hallikainen in order of being able to reduce undershoot, reduce noise and improve efficiency, paragraphs 017, 103.

Regarding claim 12, Fukushima [e.g. Figs. 3 - 5] discloses further comprising: entering the first period [e.g. Fig. 4; at t2] when the controlling circuit receives a disable signal [e.g. Fig. 3; DHI3] for turning off the first switch, wherein the first switch is turned off by the controlling circuit using the first control signal with the first slope, which is larger than the second slope, during the first period [e.g. Fig. 4; paragraph 080].

Regarding claim 13, Fukushima [e.g. Figs. 3 - 5] discloses further comprising: detecting the voltage of the node [e.g. VSW] by the controlling circuit, and entering the second period [e.g. Fig.4 at t5] when the voltage of the node is equal to a first threshold voltage, wherein the first switch is turned off by the controlling circuit using the first control signal with the second slope, which is less than the first slope, during the second period [e.g. t5-t6; paragraph 080 recites “The high-side gate signal HG1 starts to decrease again at the second slew rate from time t5 when the on/off transition of the transistor PN1 is completed, and it gradually decreases until time t6 when reaching a switching voltage VSW that is a reference potential of the driver circuit HDRV1”. Paragraph 081 recites “The high-side gate signal HG1 reaches the switching voltage VSW that is a reference potential of the driver circuit HDRV1 at time t6”].

Regarding claim 16, Fukushima [e.g. Figs. 3 - 5] discloses wherein the first switch comprises a P-type transistor [e.g. PN1], wherein outputting the first control signal to the first switch by the controlling circuit during the first period comprises: providing, by the controlling circuit, the first control signal with a first voltage difference to the first switch during the first period [e.g. voltage difference between the highest voltage level at t2 to the voltage level at t4].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7 – 8 and 17 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of US Pub. No. 2019/0222121; (hereinafter Hallikainen).

Regarding claim 7, Fukushima [e.g. Figs. 3 - 5] discloses wherein the controlling circuit provides, during the second period, the first control signal with a second voltage difference to the first switch [e.g. voltage difference between the voltage level at t5 to the voltage level at t6]. 
Fukushima fails to disclose wherein the first voltage difference is larger than the second voltage difference.
Hallikainen [e.g. Fig. 4] teaches wherein the first voltage difference [e.g. 174 at t4-t6] is larger than the second voltage difference [e.g. 174 at t6-t7]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Fukushima by wherein the first voltage difference is larger than the second voltage difference as taught by Hallikainen in order of being able to reduce undershoot, noise and improve efficiency.

Regarding claim 8, Fukushima [e.g. Figs. 3 - 5] discloses wherein the first voltage difference and the second voltage difference are positive voltages [e.g. difference from lower voltage to higher voltage].

Regarding claim 17, Fukushima [e.g. Figs. 3 - 5] discloses wherein outputting, by the controlling circuit, the first control signal to the first switch during the second period comprises: providing, by the controlling circuit, the first control signal with a second voltage difference to the first switch during the second period [e.g. voltage difference between the voltage level at t5 to the voltage level at t6].
Fukushima fails to disclose wherein the first voltage difference is larger than the second voltage difference.
Hallikainen [e.g. Fig. 4] teaches wherein the first voltage difference [e.g. 174 at t4-t6] is larger than the second voltage difference [e.g. 174 at t6-t7].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Fukushima by wherein the first voltage difference is larger than the second voltage difference as taught by Hallikainen in order of being able to reduce undershoot.

Regarding claim 18, Fukushima [e.g. Figs. 3 - 5] discloses wherein the first voltage difference and the second voltage difference are positive voltages [e.g. difference from lower voltage to higher voltage].

Allowable Subject Matter
Claims 4 – 5, 9 – 10, 14 – 15, 19 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
		The primary reason for the indication of the allowability of claim 4 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the controlling circuit is further configured to detect the voltage of the node, wherein when the voltage of the node is equal to a second threshold voltage, the controlling circuit prepares outputting the second control signal for turning on the second switch”.
The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the controlling circuit provides, during the third period, the first control signal with a high level voltage to the first switch to turn off the first switch completely”.
		The primary reason for the indication of the allowability of claim 10 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein when the regulator device is at a heavy load status, the controlling circuit outputs the first control signal with the first slope to the first switch during the first period, and outputs the first control signal with the second slope to the first switch during the second period”.
		The primary reason for the indication of the allowability of claim 14 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: detecting the voltage of the node by the controlling circuit, wherein when the voltage of the node is equal to a second threshold voltage, the controlling circuit prepares outputting the second control signal for turning on the second switch”.
		The primary reason for the indication of the allowability of claim 19 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: providing, by the controlling circuit, the first control signal with a high level voltage to the first switch during the third period to turn off the first switch completely”.
		The primary reason for the indication of the allowability of claim 20 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein outputting, by the controlling circuit, the first control signal with the first slope to the first switch during the first period comprises: outputting, by the controlling circuit, the first signal of the first slope to the first switch during the first period in response to a heavy load status of the regulator device”.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive. 
Applicant(s) argue(s) with respect to claim 1 and claim 11 in page 14:
“Based on the above, Hallikainen discloses that the voltage 139 of the node 138 is decreased during the first period (time t0-t2 (the first control signal (voltage) 172 with first slope) of Fig. 4 of Hallikainen) and the second period (time t2-t3 (the first control signal 172 with second slope) of Fig. 4 of Hallikainen). However, the voltage 139 of the node 138 is decreased because that the first switch (high-side FET) 128 is turned off as the first control signal 172 is increased (Fig. 4 and paragraph [0095] of Hallikainen). That is to say, Hallikainen discloses that the first control signal 172 with second slope is outputted not because of the decrease in the voltage 139 of the node 138.

Accordingly, both Fukushima and Hallikainen fail to disclose the claimed features of “the controlling circuit outputs the first control signal with a second slope to the first switch during a second period according to a decrease in a voltage of the node” as set forth in claims 1 and “outputting, by the controlling circuit, the first control signal with a second slope to the first switch during a second period according to a decrease in a voltage of the node” as set forth in claims 11. Therefore, the applicant submits both Fukushima and Hallikainen fail to disclose the above emphasized technical features recited in claims 1 and 11.”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first control signal with second slope is outputted because of the decrease in the voltage of the node) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Fukushima discloses outputs the first control signal with a second slope to the first switch during a second period [e.g. t5-t6] according to a voltage of the node [e.g. paragraph 080 recites “a switching voltage VSW that is a reference potential of the driver circuit HDRV1. Therefore, behavior of the high-side gate signal HG1 is determined mainly by the transistors HM3 and HM4 in the interval from time t2 to time t3, and it is determined by the transistor HM5 in the interval from time t3 to time t6”]. Hallikainen [e.g. Figs. 3 - 4] teaches outputs the first control signal according to a decrease in a voltage of the node [e.g. Fig. 4; 139 at t2 – t3; paragraph 095]. 
Further, it appears that Applicant(s) argument are directed to the word “according” which not necessary means “because” or “in response to”. According to Merriam-Webster (attached), the word according can be interpreted as “to be consistent or in harmony”, “coincide”, “correspond”, etc. Therefore, Hallikainen teaches that the first control signal is output with a second slope according (e.g. coincident with, corresponding to, consistent with and in harmony with, match with) a decrease in a voltage of the node.

    PNG
    media_image3.png
    458
    617
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX TORRES-RIVERA whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838